Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND LIMITED CONSENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND LIMITED CONSENT (this “Amendment”)
dated as of April 16, 2009, is made among CARDINAL HEALTH, INC., an Ohio
corporation (the “Company”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
referenced below) (in such capacity, the “Administrative Agent”), and each of
the Lenders signatory hereto. Each capitalized term used and not otherwise
defined in this Amendment has the definition specified in the Credit Agreement
described below.

RECITALS:

A. The Company, the Administrative Agent, and the Lenders have entered into that
certain Credit Agreement dated as of January 24, 2007 (the “Credit Agreement”),
pursuant to which the Lenders have made available to the Company a revolving
credit facility.

B. The Company has advised the Administrative Agent and the Lenders that it
plans to (i) cause CareFusion Corporation, a wholly-owned Subsidiary of the
Company and one or more of the Company’s other Subsidiaries (CareFusion
Corporation and such other Subsidiary(ies), collectively, the “Spin Entity”) to
borrow up to $2.0 billion in the aggregate of certain Indebtedness the proceeds
of which (after deducting expenses) will be used to pay one or more special
dividends to the Company (collectively, the “Special Dividend”) and (ii) after
the payment of such Special Dividend, consummate a separation of the Spin Entity
(the “Spin-off”) from the Company, which Spin-off will be achieved through a
distribution of at least a majority of the outstanding equity interests in the
Spin Entity to the existing shareholders of the Company (together with the
Special Dividend, collectively, the “Transaction”).

C. The Company has requested that the Administrative Agent and the Lenders
consent to certain Indebtedness of the Spin Entity or any of the Company’s other
Subsidiaries incurred in connection with the Transaction.

D. The Company has also advised the Administrative Agent and the Lenders that it
desires to amend certain provisions of the Credit Agreement as set forth below.

E. The Administrative Agent and the Lenders are willing to so consent to such
Indebtedness and to so amend the Credit Agreement on the terms and conditions
contained in this Amendment.

In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Company
made herein, the Credit Agreement is amended as follows:

 

  (a) The definition of “Base Rate” in Section 1.1 of the Credit Agreement is
deleted in its entirety and the following is inserted in lieu thereof:



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “Prime Rate” and (c) to the extent available, the Floor Eurocurrency Rate
plus 1%.

For purposes of this definition of “Base Rate” only, the term “Floor
Eurocurrency Rate” shall mean a rate per annum equal to (i) British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time on the date of determination (provided that if such day is not a Business
Day (as defined with respect to Eurocurrency Loans denominated in Dollars), the
next preceding Business Day) for Dollar deposits being delivered in the London
interbank market for a term of one month commencing on such day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in Same Day Funds in the
approximate amount of the Floating Rate Loan or Floating Rate Advance being made
or maintained by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London or other
offshore interbank market at their request at the date and time of
determination. For purposes of this definition of “Base Rate”, the Floor
Eurocurrency Rate shall be determined daily and any change shall take effect on
the day of such change.

 

  (b) The existing Schedule 4 to the Credit Agreement is amended and restated in
its entirety in the form set forth in Exhibit A attached hereto.

 

  (c) Section 1.1 of the Credit Agreement is amended to add the following
defined terms thereto in appropriate alphabetical order:

“Bridge Indebtedness” means Indebtedness incurred by CareFusion Corporation
and/or any other Subsidiary(ies) of the Company in an aggregate amount not in
excess of $2,000,000,000 the proceeds of which (after deducting expenses) are
required by the terms thereof to be used solely to pay one or more special
dividends to the Company; provided that (i) neither the Company nor any of its
Subsidiaries (not including CareFusion and its Subsidiaries) shall guarantee
such Indebtedness after the consummation of the Spin-off or have any other
liability with respect thereto and (ii) such Indebtedness shall be unsecured
until after consummation of the Spin-off.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such

 

2



--------------------------------------------------------------------------------

Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable
(current and deferred) by the Company and its Subsidiaries for such period;
(iii) depreciation and amortization expense for such period; (iv) non-cash
share-based compensation expense for such period; (v) impairment charges, losses
on sales of assets and acquired in-process research and development charges for
such period, to the extent each is non-cash and non-recurring;
(vi) non-recurring transaction costs incurred in connection with the Spin-off
and (vii) other non-recurring expenses of the Company and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax benefit (current and deferred) of the Company and its
Subsidiaries for such period; (ii) non-cash gains on sales of assets for such
period and (iii) all non-cash items increasing Consolidated Net Income for such
period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Capitalized Lease Obligations, (f) without duplication, all Contingent
Obligations with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Company or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with Agreement Accounting
Principles, and (b) the portion of rent expense of the Company and its
Subsidiaries with respect to such period under Capitalized Leases that is
treated as interest in accordance with Agreement Accounting Principles.

“Consolidated Interest Coverage Ratio” means, as of any date of

 

3



--------------------------------------------------------------------------------

determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date plus
(ii) Securitization Obligations as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis and in accordance with Agreement Accounting
Principles, the net income of the Company and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.

“Securitization Obligations” means, as of any date of determination, the
outstanding principal amount of all obligations evidenced by bonds, notes or
similar instruments by any issuing entity established by or related to the
Company or any of its Subsidiaries in connection with any account receivables
sale or securitization transaction entered into by the Company or any of its
Subsidiaries (including, without limitation, the receivables securitization
program through that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of November 19, 2008, among Cardinal Health Funding, LLC,
Griffin Capital, LLC, each entity signatory thereto as a conduit, each entity
signatory thereto as a financial institution, each entity signatory thereto as a
managing agent and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
the Agent).

“Special Dividend” means one or more special dividends, in an aggregate amount
of not less than $1,000,000,000, paid to the Company by the Spin-Entity prior to
the consummation of the Spin-off.

“Spin Entity” means CareFusion Corporation, a wholly-owned Subsidiary of the
Company, together with any other Subsidiary(ies) of the Company that incurs
Bridge Indebtedness.

“Spin-off” means the separation of the Spin Entity from the Company, which
separation will be achieved by a distribution of at least a majority of the
outstanding equity interests in CareFusion Corporation to the existing
shareholders of the Company and 100% of the equity interests of any other entity
that incurs Bridge Indebtedness being owned, directly or indirectly, by
CareFusion Corporation at the time of such separation.

“Spin-off Date” means the date on which the Company consummates the Spin-off.

 

  (d) Section 6.12 of the Credit Agreement is deleted in its entirety and the
following is inserted in lieu thereof:

 

4



--------------------------------------------------------------------------------

6.12 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. The Company shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Company to be less than 4.00 to 1.00.

(b) Consolidated Leverage Ratio. The Company shall not permit the Consolidated
Leverage Ratio at any time to be greater than 3.25 to 1.00.

Notwithstanding anything in this Agreement to the contrary, for all measurement
periods including the Spin-Off Date through the end of the fourth fiscal quarter
period ending thereafter, the Consolidated Interest Coverage Ratio and the
Consolidated Leverage Ratio shall be calculated eliminating the results of the
Spin Entity and its Subsidiaries and giving retroactive pro forma effect to
(i) the Transaction and (ii) any debt repurchases or retirements to be
consummated with the proceeds of the Special Dividend, but only to the extent
that such debt repurchases or retirements actually occur within ninety (90) days
after the Spin-off Date.

 

  (e) Article VI of the Credit Agreement is amended by inserting the following
at the end thereof:

6.13 Further Assurances. Promptly after the same are available (but in any event
on or before the Spin-off Date), the Company shall furnish, or shall have
furnished, to the Administrative Agent, with sufficient copies for the Lenders:
(a) resolutions of the Board of Directors of the Company authorizing the
Spin-off as certified by the Secretary or Assistant Secretary of the Company;
(b) evidence as to the consummation of the Spin-off, such evidence to be in form
and substance reasonably satisfactory to the Administrative Agent and the
Company and (c) upon the request of the Administrative Agent, such further
instruments, documents and certificates with respect to the Spin-off that may be
necessary or advisable in the reasonable opinion of the Administrative Agent in
order for the Lenders to comply with all applicable regulatory requirements.

 

  (f) Section 7.3 of the Credit Agreement is deleted in its entirety and the
following is inserted in lieu thereof:

7.3 The breach by the Company of Section 6.3, 6.12 or 6.13.

 

  (g) Section 7.5 of the Credit Agreement is amended by replacing each reference
to “$100 million” therein with “$50 million”.

 

  (h) Section 7.9 of the Credit Agreement is amended by replacing the reference
to “$100 million” therein with “$50 million”.

 

  (i) Section 7.10 of the Credit Agreement is amended by replacing each
reference to “$100 million” therein with “$50 million”.

 

5



--------------------------------------------------------------------------------

  (j) The existing Exhibit B to the Credit Agreement is deleted in its entirety
and Exhibit B attached hereto is inserted in lieu thereof.

 

2. Limited Consent. Subject to the terms and conditions set forth herein, and in
reliance upon the representations and warranties of the Company made herein, the
Administrative Agent and each of the Lenders signatory hereto hereby consent to
the incurrence of the Bridge Indebtedness to finance the funding of the Special
Dividend. The Company acknowledges that the consent set forth herein is
temporary in nature and that, if the Transaction is not consummated on or before
March 31, 2010, the Administrative Agent and the Lenders may freely exercise all
available rights and remedies, whether under the Loan Documents or otherwise,
arising from any Default or Unmatured Default caused by such Bridge Indebtedness
(including, without limitation, any Default caused by non-compliance with
Section 6.10(l) of the Credit Agreement); provided, however, that if any such
Bridge Indebtedness is outstanding at the time the Company determines not to
consummate the Transaction, no Default or Unmatured Default shall be deemed to
have occurred solely by reason of the existence of such Bridge Indebtedness if
at the time of such determination the Company repays or retires such
Indebtedness and terminates any related commitment of lenders to extend such
Indebtedness and at the time of such repayment or retirement, such Indebtedness
has not been outstanding for more than ninety (90) days from the date of
incurrence thereof.

 

3. Effectiveness of Sections 1(a), 1(b) and 2; Conditions Precedent. The parties
hereto agree that the amendments set forth in Section 1(a) and 1(b) above and
the consent set forth in Section 2 above shall not be effective until the
satisfaction of each of the following conditions precedent:

 

  (a) The Administrative Agent shall have received each of the following
documents or instruments in form and substance acceptable to the Administrative
Agent:

 

  (i) one or more counterparts of this Amendment, duly executed by the Company
and the Required Lenders;

 

  (ii) ratings announcements from each of S&P and Moody’s evidencing an issuer
rating (from Moody’s) and corporate credit rating (from S&P), after giving pro
forma effect to the Transaction, for the Company, of BBB- or better, in the case
of S&P, and Baa3 or better, in the case of Moody’s;

 

  (iii)

(A) a consolidating balance sheet of the Company and its Subsidiaries as at
June 30, 2008 and related consolidating profit and loss statements, and
statement of cash flows for the fiscal year ending June 30, 2008 (in each case
eliminating the results of the Spin Entity and its Subsidiaries and giving pro
forma effect to the Transaction and any debt repurchases or retirements to be
consummated using proceeds of the Special Dividend), (B) a consolidating balance
sheet of the Company and its Subsidiaries as at December 31, 2008 and related
consolidating profit and loss statements, and statement of cash flows (in each
case eliminating the results of the Spin Entity and its Subsidiaries and giving
pro forma effect to the

 

6



--------------------------------------------------------------------------------

 

Transaction and any debt repurchases or retirements to be consummated using
proceeds of the Special Dividend) for the six months then ended, and
(C) consolidating profit and loss statements, and statement of cash flows (in
each case eliminating the results of the Spin Entity and its Subsidiaries and
giving pro forma effect to the Transaction and any debt repurchases or
retirements to be consummated using proceeds of the Special Dividend) for the
six month period ended December 31, 2007, in form reasonably acceptable to the
Administrative Agent, and prepared in accordance with Agreement Accounting
Principles, it being understood that such statements will be Company-prepared
and unaudited;

 

  (iv) in addition to the items referred to in clause (iii), any other financial
statements and financial projections that may be provided by or on behalf of the
Company to S&P or Moody’s in connection with their ratings analysis with respect
to the Transaction;

 

  (v) Company-prepared financial projections for the Company and its
Subsidiaries for the fiscal year ended June 30, 2010, which shall not include
the results of the Spin-Entity but shall give pro forma effect to the
Transaction and any debt repurchases or retirements to be consummated using
proceeds of the Special Dividend, all in the same form and substance as any
delivered to S&P and Moody’s in connection with their ratings analysis and in
form reasonably acceptable to the Administrative Agent;

 

  (vi) evidence reasonably satisfactory to the Administrative Agent and the
Lenders that Consolidated EBITDA for the Company and its Subsidiaries on a
consolidated basis (eliminating the results of the Spin Entity and its
Subsidiaries and giving pro forma effect to the Transaction and any debt
repurchases or retirements to be consummated using proceeds of the Special
Dividend), measured for the period of four consecutive fiscal quarters ended
December 31, 2008 and based on the financial statements delivered pursuant to
Section 3(a)(iii) above, is at least $1.3 billion. For purposes of this
Section 3(a)(vi), “Consolidated EBITDA” shall be measured as of the subject
period referred to above and shall otherwise have the meaning assigned to such
term in Section 1(c) hereof; all other capitalized terms used therein shall have
the meanings assigned to such terms in Section 1(c) of this Amendment;

 

  (vii)

evidence reasonably satisfactory to the Administrative Agent and the Lenders
that the Consolidated Leverage Ratio for the Company and its Subsidiaries on a
consolidated basis (eliminating the results of the Spin Entity and its
Subsidiaries and giving pro forma effect to the Transaction and any debt
repurchases or retirements to be consummated using proceeds of the Special
Dividend), measured for the period of four consecutive fiscal quarters ended
December 31, 2008 and based on the financial statements delivered pursuant to
Section 3(a)(iii) above, does not

 

7



--------------------------------------------------------------------------------

 

exceed 2.30 to 1.00. For purposes of this Section 3(a)(vii), “Consolidated
Leverage Ratio” shall be measured as of the subject period referred to above and
shall otherwise have the meaning assigned to such term in Section 1(c) hereof;
all other capitalized terms used therein shall have the meanings assigned to
such terms in Section 1(c) of this Amendment; and

 

  (b) (i) An upfront fee to each Lender delivering its executed signature page
to this Amendment by 5:00 p.m. (New York, New York time) on April 16, 2009 shall
have been paid to the Administrative Agent, for the account of each such Lender,
in an amount equal to twenty basis points (20 “bps”) multiplied by each such
Lender’s Commitment immediately prior to the date of this Amendment; and
(ii) all reasonable fees and expenses payable to the Administrative Agent and
the Lenders (including the fees and expenses of counsel to the Administrative
Agent estimated to date) shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).

 

4. Effectiveness of Sections 1(c) through 1(j); Conditions Precedent. The
parties hereto agree that the amendments set forth in Sections 1(c) through 1(j)
above shall not be effective until the date on which the Company consummates the
Transaction.

 

5. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and such Lenders as follows:

 

  (a) The representations and warranties made by it in Article V of the Credit
Agreement and in each of the Loan Documents are true and correct on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date;

 

  (b) Since the date of the most recent financial reports of the Company
delivered pursuant to Section 6.1 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;

 

  (c) As of the date hereof, there are no Subsidiary Borrowers;

 

  (d) This Amendment has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and

 

  (e) No Default or Unmatured Default has occurred and is continuing.

 

8



--------------------------------------------------------------------------------

6. Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 8.2 of the Credit
Agreement.

 

7. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

9. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial. This Amendment
shall in all respects be governed by, and construed in accordance with, the laws
of the State of New York, and shall be further subject to the provisions of
Article XV of the Credit Agreement.

 

10. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

 

11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

 

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Company, the Administrative Agent and each Lender, and their
respective successors and assignees to the extent such assignees are permitted
assignees as provided in Section 12.1 of the Credit Agreement.

[Signature pages follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: CARDINAL HEALTH, INC. By:  

/s/ Linda S. Harty

Name:   Linda S. Harty Title:   EVP, Treasurer

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Angela Lau

Name:   Angela Lau Title:   Assistant Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Zubin R. Shroff

Name:   Zubin R. Shroff Title:   Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Diane M. Faunda

Name:   Diane M. Faunda Title:   Senior Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Alicia Borys

Name:   Alicia Borys Title:   Assistant Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Melissa James

Name:   Melissa James Title:   Authorized Signatory

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Frederick W. Laird

Name:   Frederick W. Laird Title:   Managing Director By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender By:  

/s/ Mary Pope

Name:   Mary Pope Title:   Assistant Vice President

/s/ Brendan Korb

Brendan Korb Director

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION, as a Lender (Recourse only to the assets
of William Street Commitment Corporation) By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Marie Haddad

Name:   Marie Haddad Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Paula Czach

Name:   Paula Czach Title:   Director

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Victor Pierzchalski

Name:   Victor Pierzchalski Title:   Authorized Signatory

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A., as a Lender By:  

/s/ Lucca Sacchi

Name:   Lucca Sacchi Title:   VP INTESA SANPAOLO S.P.A., as a Lender By:  

/s/ Francesco Di Marlo

Name:   Francesco Di Marlo Title:   EVP, Credit Manager

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Matthew D. Mazza

Name:   Matthew D. Mazza Title:   Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Lender By:  

/s/ Thomas E. Redmond

Name:   Thomas E. Redmond Title:   Senior Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   SVP

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Subhadra Shrivastava

Name:   Subhadra Shrivastava Title:   Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Vice President

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nathan M. Hall

Name:   Nathan M. Hall Title:   AVP

 

Amendment No. 1 to Credit Agreement and Limited Consent

Signature Page



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE 4

PRICING SCHEDULE

The Applicable Margin shall be as determined by the matrix below:

 

     Level I
Status    Level II
Status    Level III
Status    Level IV
Status    Level V
Status    Level VI
Status

Reference Rating S&P/Moody’s/Fitch

   > A/A2/A    A-/A3/A-    BBB+/
Baa1/
BBB+    BBB/
Baa2/
BBB    BBB-/
Baa3/
BBB-    < BB+/
Ba1/
BB+

Facility Fee

   15.0 bps    20.0 bps    25.0 bps    30.0 bps    35.0 bps    50.0 bps

Eurocurrency Rate Applicable Margin and LC Fee

   100.0 bps    105.0 bps    125.0 bps    145.0 bps    190.0 bps    225.0 bps

All-in Drawn Cost

   115.0 bps    125.0 bps    150.0 bps    175.0 bps    225.0 bps    275.0 bps

For the purpose of this Pricing Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A2 or better / the Company’s S&P Rating is A or better / the Company’s
Fitch Rating is A or better.

“Level II Status” exists at any date if, on such date, the Company has not
qualified for Level I Status / the Company’s Moody’s Rating is A3 or better /
the Company’s S&P Rating is A- or better / the Company’s Fitch Rating is A- or
better.

“Level III Status” exists at any date if, on such date, the Company has not
qualified for Level I Status or Level II Status / the Company’s Moody’s Rating
is Baa1 or better / the Company’s S&P Rating is BBB+ or better / the Company’s
Fitch Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status or Level III Status / the
Company’s Moody’s Rating is Baa2 or better / the Company’s S&P Rating is BBB or
better / the Company’s Fitch Rating is BBB or better.

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status / the Company’s Moody’s Rating is Baa3 or better / the Company’s S&P
rating is BBB- or better / the Company’s Fitch rating is BBB- or better.



--------------------------------------------------------------------------------

“Level VI Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s, S&P
and Fitch Ratings. The credit rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date. If at any
time the Company does not have a rating from at least one of S&P, Moody’s or
Fitch, Level VI Status shall exist.

In the event that a split occurs between the three (3) ratings, then the
following shall apply:

(a) if two (2) of the three (3) ratings established by or deemed to have been
established by S&P, Moody’s or Fitch fall within the same Level, but one
(1) rating falls within a different Level, the Applicable Margin shall be based
upon the two (2) ratings that fall within the same Level; and

(b) if all three (3) ratings established by or deemed to have been established
by S&P, Moody’s or Fitch each fall within a different Level, the Applicable
Margin shall be based upon the middle rating of the three (3).

In the event that the Company has only two (2) ratings and a split occurs
between these ratings, then the following shall apply:

(a) if the two (2) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch differ by one Level, the Applicable Margin shall be based
upon the higher rating of the two (2); and

(b) if the two (2) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch differ by more than one Level, the Applicable Margin shall
be based upon a rating that would be one Level (with Level I being the highest
Level and Level VI being the lowest level) higher than the lower rating.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by S&P, and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.



--------------------------------------------------------------------------------

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.



--------------------------------------------------------------------------------

Exhibit B

FORM OF COMPLIANCE CERTIFICATE

Date:                                                                 

Bank of America, N.A.,

as Administrative Agent

Ladies and Gentlemen:

This notice serves to confirm that, to the best of my knowledge, Cardinal
Health, Inc. (the “Company”) has observed or performed in all material respects
all of the covenants, conditions and agreements contained in the Five-Year
Credit Agreement, dated as of January 24, 2007 (as amended, restated,
supplemented or otherwise modified from time to time) among the Company, certain
subsidiaries of the Company named therein, Bank of America, N.A., as
Administrative Agent, LC Issuer and Swingline Lender, and the lenders party
thereto from time to time.

As of the date hereof, no Default or Unmatured Default has occurred and is
continuing.

The calculations of the maximum Consolidated Leverage Ratio and the minimum
Consolidated Interest Coverage Ratio are attached on Schedule 1.

 

Sincerely,

 

[Chief Financial Officer / Treasurer]



--------------------------------------------------------------------------------

Schedule 1

Calculations